     Case 1:18-cv-02830-JPO Document 240 Filed 07/26/21 Page 1 of 2



                         •                LOWEY DANNENBERG.,c




                                                July 23, 2021

BY ECF
The Honorable J. Paul Oetken
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


        RE: In re Mexican Government Bonds Antitrust Litigation, No. 1:18-cv-02830

Dear Judge Oetken,

        We write on behalf of Plaintiffs in the above-referenced action to respectfully request
that the Court adjourn the upcoming Fairness Hearing from September 13, 2021 to October 28,
2021. If granted, this adjournment will reset certain deadlines measured in reference to the
Fairness Hearing, as described in the Court’s Orders preliminarily approving the settlements
with Barclays1 and JPMorgan2 (ECF Nos. 223-24), including the following:

 Event                                                           Original Date New Date
 Filing of motions for payment of attorneys’ fees                 July 26, 2021 September 9, 2021
 and reimbursement of Expenses, incentive awards,
 and for final approval of the Settlements (ECF No.
 223 ¶ 36; ECF No. 224 ¶ 36)

 Settlement Administrator to serve and file a sworn                 July 26, 2021         September 9, 2021
 statement attesting to compliance with the Notice
 Program (ECF No. 223 ¶ 18; ECF No. 224 ¶ 18)

 Deadline for any member of the Settlement Class                  August 9, 2021        September 23, 2021
 or any governmental entity to file a statement of
 the objection or motion to intervene (ECF No. 223
 ¶ 19; ECF No. 224 ¶ 19)

 Deadline for any member of the Settlement Class                  August 9, 2021        September 23, 2021
 to request exclusion from the Settlements

        1
          “Barclays” means Barclays PLC, Barclays Bank PLC, Barclays Capital Inc., Barclays Capital
Securities Limited, Barclays Bank México, S.A., Institución de Banca Múltiple, Grupo Financiero
Barclays México, and Grupo Financiero Barclays México, S.A. de C.V.
        2
          “JPMorgan” means JPMorgan Chase & Co., J.P. Morgan Broker- Dealer Holdings Inc., J.P.
Morgan Securities LLC, JPMorgan Chase Bank, National Association, Banco J.P. Morgan, S.A.
Institución de Banca Múltiple, J.P. Morgan Grupo Financiero, and J.P. Morgan Securities plc.
                                                   www.lowey.com
         44 South Broadway, Suite 1100, White Plains, NY 10601-4459 (p) 9 14-997-0500 (f) 914-997-0035
   One Tower Bridge, 100 Front Street, Suite 520, West Comsh ohocken, PA 19428 (p) 215•399-4770 (f} 610-862-9777
    Case 1:18-cv-02830-JPO Document 240 Filed 07/26/21 Page 2 of 2

                                                                The Honorable J. Paul Oetken
                                                                               July 23, 2021
                 LOWEY DANNENBERG.P.c.                                            Page 2 of 2




 (Exclusion Bar Date) (ECF No. 223 ¶ 24; ECF No.
 224 ¶ 24)


       This is Plaintiffs’ first request for an adjournment of the Fairness Hearing. Barclays and
JPMorgan consent to this request. The adjournment of the Fairness Hearing and the
corresponding adjustment of the related deadlines will provide time for direct notice to be
provided to additional potential Class Members that have been recently identified.

        Plaintiffs submit that the requested extension is appropriate because it will conserve
judicial resources and avoid imposing undue burdens on the parties. If this request is granted,
the Settlement Administrator will post the updated deadlines on the Settlement website, and
the newly identified potential Class Members will receive direct notification of the new
deadlines.

                                              Respectfully submitted,

                                              /s/ Vincent Briganti


cc: Counsel of Record (via ECF)

                     So ordered.
                     The fairness hearing is adjourned to October 28,
                    2021, at 4:30 p.m.
                     Dated July 26, 2021
